DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Recently Submitted IDS
IDS submission Gunaratne (US Pub No. 2014/0125474) has been added for its teaching of the claim limitations added 10/29/2020. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi (US Pub No. 2016/0267335) and Gunaratne (US Pub No. 2014/0125474).
	Regarding claims 1, 7, and 8, Hampiholi teaches warning output system (See abstract) comprising: 
a rule management device (See abstract and [0026]); and
a warning output device included in a vehicle (See abstract and [0065]), wherein the rule management device includes:
an information generation unit configured to generate adaptive rule information when a driver of the vehicle performs inattentive driving and the warning output device receives vehicle warning which is warning corresponding to a vehicle state (See abstract and [0044]) and
an adaptive rule transmission unit configured to transmit the adaptive rule information to the warning output device (See abstract and [0024]-[0026]), and
the warning output device includes
a driver's state acquisition unit configured to acquire inattentive driving information indicating that the driver performs inattentive driving (See abstract and [0055]-[0056]),
a vehicle state acquisition unit configured to acquire the vehicle state (See abstract, [0003], and [0031]),
a vehicle warning reception unit configured to receive the vehicle warning (See [0018]),
an adaptive rule acquisition unit configured to acquire adaptive rule information generated when the driver performs inattentive driving and the warning is received (See [0066]), and
wherein the threshold range is the predetermined condition (See [0067]),
an output unit configured to output inattentive driving warning which is warning related to inattentive driving, when the driver's state acquisition unit receives the inattentive driving information and the vehicle state satisfies a predetermined condition specified by the adaptive rule information (See [0066]).
Hampiholi does not explicitly state that detecting inattentive drivers; however, Hampiholi teaches a determining driver distractions, which includes sleepiness (see [0057]).  Therefore, it would be obvious to a person of ordinary skill in the art that Hampiholi’s system detects driver inattentivness.
Hampiholi does not explicitly teach extract threshold information corresponding to the adaptive rule information acquired, determine that the vehicle state is within a threshold range, by comparing the threshold information extracted and the vehicle state, when the vehicle state is within the threshold range, the inattentive driving warning is output, and when the vehicle state is not within the threshold range, the inattentive driving warning is not output, wherein each of a plurality of drivers corresponds to each of a plurality of adaptive rule information, the plurality of adaptive rule information includes the adaptive rule information, and wherein the adaptive rule information is associated with the predetermined condition for outputting the inattentive driving warning.

extract threshold information corresponding to the adaptive rule information acquired (See [0036] and [0080]),
determine that the vehicle state is within a threshold range, by comparing the threshold information extracted and the vehicle state (See abstract, [0066], and [0068]),
when the vehicle state is within the threshold range, the inattentive driving warning is output (See [0066]), and
when the vehicle state is not within the threshold range, the inattentive driving warning is not output (See [0066]),
wherein each of a plurality of drivers corresponds to each of a plurality of adaptive rule information, the plurality of adaptive rule information includes the adaptive rule information (See [0068] and [0080]), and
wherein the adaptive rule information is associated with the predetermined condition for outputting the inattentive driving warning (See [0068] and [0080]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hampiholi’s device to include Gunartee’s teaching to adapt settings to each driver for more accurate warnings. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Regarding claim 2, Hampiholi teaches the output unit prevents the inattentive driving warning from being output when the vehicle state does not satisfy the predetermined condition even if the driver's state acquisition unit acquires the inattentive driving information (See [0066] and [0017]).
Regarding claim 5, Hampiholi teaches an output determination unit configured to determine whether or not the vehicle state satisfies the predetermined condition, wherein the vehicle warning reception unit receives the vehicle warning, a type of the vehicle warning being specified in the vehicle warning, the adaptive rule information includes the type, and the output determination unit identifies, as the predetermined condition, a threshold identified by using the type and determines, when the driver's state acquisition unit acquires the inattentive driving information, whether or not the predetermined condition is satisfied, by using a value indicating the vehicle state acquired by the vehicle state acquisition unit and the threshold (See abstract and [0067]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi and Gunaratne as applied to claim 1 above, and further in view of Van Schoiack (US Pub No. 2011/0284304).
Regarding claim 3, Hampiholi teaches a driver related information acquisition unit configured to acquire driver related information to be used to identify a driver (See [0034]) but does not explicitly teach the adaptive rule acquisition unit acquires the adaptive rule information generated for the driver identified by using the driver related information, and the output unit outputs the inattentive driving warning when the vehicle state in driving by the driver identified by using the driver related information satisfies the predetermined condition specified by the adaptive rule information related to the driver.
Van Schoiak teaches adaptive rule information generated for the driver identified by using the driver related information, and the output unit outputs the inattentive driving warning when the vehicle state in driving by the driver identified by using the driver related information satisfies the predetermined condition specified by the adaptive rule information related to the driver (See [0049] which teaches user state determination based on patterns of the identified driver).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hampiholi’s system to include Van Schoiack’s driver customized detection for more personalized 
Regarding claim 4, Hampiholi teaches a driver related information acquisition unit configured to acquire driver related information to be used to identify a driver (See [0034]) but does not explicitly teach the adaptive rule acquisition unit acquires the adaptive rule information generated for the driver identified by using the driver related information, and the output unit outputs the inattentive driving warning when the vehicle state in driving by the driver identified by using the driver related information satisfies the predetermined condition specified by the adaptive rule information related to the driver.
Van Schoiak teaches user state determination based on patterns of an identified driver, See [0049].  It would be obvious to person of ordinary skill in the art to not apply specific driver patterns when the driver is not identified in order to allow multiple users, who may not be registered with the system, to utilize the safety system.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi and Gunaratne and as applied to claim 1 above, and further in view of Fields et al. (US Pat No. 10,163,350)
Regarding claim 6, Hampiholi teaches inattentive driver warnings (See abstract) but does not discuss driver seat vibration warnings.
Fields teaches driver seat vibration warnings (See Col. 9 lines 49-61).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hampiholi’s system to include Field’s driver seat vibration warnings to better facilitate safer vehicle travel. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683